Appeal from so much of an order of the Supreme Court, Richmond County, dated June 23, 1969, as denied the portion of appellants’ motion which was to compel plaintiff to separately state and number the causes of action in the complaint (CPLR 3014). Upon the appeal this court has also reviewed the further order of the Special Term, dated July 1, 1969, which resettled the order of June 23, 1969 (CPLR 5517, subd. ¡[b]). Orders reversed insofar as appealed from, with $10 costs and disbursements, on the law, and motion for the above-mentioned relief granted. Plaintiff is directed to serve an amended complaint, accordingly, within 20 days after service upon him of a copy of the order to be entered hereon, with notice of entry. The action is basically one for libel, despite the attempt to make it one for prima facie tort. A libel action may not be pleaded as prima facie tort or conspiracy (Morrison v. National Broadcasting Co., 19 N Y 2d 453). Each publication is the basis for a separate cause of action which should be separately stated and numbered (Woodhouse v. New York Evening Post, 201 App. Div. 9). Motions lie under CPLR 3014; and orders on such motions are appealable (Consolidated Airborne Systems v. Silverman, 23 A D 2d 695). Christ, Acting P. J., Rabin, Benjamin, Maxtuscello and Kleinfeld, JJ., concur.